DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/08/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1, in the reply filed on 13 January 2022 is acknowledged. Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 January 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka 918 (reference #5 cited in the IDS).
	Hamanaka 918 discloses an antistatic material (abs) that comprises a methyl methacrylate component and the donor-acceptor of formula (1) (see formulae 2-18, 22 and example 17).  The Hamanaka 918 reference discloses the claimed invention but does not explicitly disclose the claimed functional groups and loading proportions variables. It is noted that the claimed functional groups and  loading proportions variables are construed as result-effective variables, i.e., variables which achieve recognized results. Here, Hamanaka 918 discloses optimizing the loading amounts and the selection of the functional groups to achieve the desired antistatic and stability behaviors “The superiority and stability over time and good product quality protection were confirmed.” (¶62 – see also abstract and examples having different amounts and functional groups).  Given that the Hamanaka 918 reference discloses a similar composition to achieve a similar end-product, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges and groups through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. functional groups and working ranges, since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka 991 (US5002991).
	Hamanaka 991 discloses an antistatic material with a component (1) comprising 70% or more a copolymer such as methyl methacrylate and 0.1 to 3 parts by weight of component (2) comprising a charge transfer complex which is a reaction product of one or more of a semi-polar organo boron compound and one or more of a nitrogen compound (abs, col 3/63 to 4/37, col 7/44-54, Tables with accompanying text and example 9). The Hamanaka 991 reference discloses the claimed invention but does not explicitly disclose the claimed functional groups and loading proportions variables. Hamanaka 991 discloses optimizing the loading amounts and the selection of the functional groups to enhance the charge dissipation and stability behaviors.  Given that the Hamanaka 991 reference discloses a similar composition to achieve a similar end-product, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges and groups through process optimization of the disclosed values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. functional groups and working ranges, since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Though the shown skeleton formula is linked via the boron unit instead of the nitrogen unit, it is noted that the linking of the monomers is dependent on synthetic route and the loading amounts. Thus, since the Hamanaka 991 discloses a process similar to applicant’s methodology and with similar starting components, it would seem that a similar resin would be achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764